Fourth Court of Appeals
                                 San Antonio, Texas

                                       JUDGMENT
                                     No. 04-12-00616-CV

                                 THE CITY OF LAREDO,
                                       Appellant

                                              v.

                                      Martina LIMON,
                                         Appellee

                 From the 406th Judicial District Court, Webb County, Texas
                           Trial Court No. 2010-CVT-000673 D4
                        Honorable Oscar J. Hale, Jr., Judge Presiding

    BEFORE CHIEF JUSTICE STONE, JUSTICE MARION, AND JUSTICE ALVAREZ

       In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED. It is ORDERED that appellee, Martina Limon, recover her costs of this appeal from
the appellant, The City of Laredo.

       SIGNED November 6, 2013.


                                               _____________________________
                                               Catherine Stone, Chief Justice